Opinion issued December 17, 2009



 






In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00049-CR



PATRICK FARRIOTT, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 1097632



MEMORANDUM  OPINION
 Appellant, Patrick Farriott,  was convicted by a jury of the offense of felony murder,
and, pursuant to a plea agreement between appellant and the State, the trial court assessed
punishment 24 years' confinement.  We affirm.
	Appellant's counsel on appeal has filed a brief stating that the record  presents  no
reversible error, that the appeal is without merit and is frivolous, and that the appeal must
be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, (1967).
The brief meets the requirements of Anders by presenting a professional evaluation of the
record and detailing why there are no arguable grounds for reversal.  Id. at 744, 87 S. Ct. at
1400; see also High v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel also
advised appellant of his right to examine the appellate record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days have
passed, and appellant has not filed a pro se brief.  Having reviewed the record and counsel's
brief, we agree that the appeal is frivolous and without merit and that there is no reversible
error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to withdraw. (1) 
Appointed counsel must immediately send the notice required by Texas Rule of Appellate
Procedure 6.5(c) and file a copy of that notice with the Clerk of this Court.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Massengale.
Do not publish.  Tex. R. App. P. 47.2(b).



1.                 
               
       -